                  3:19-cr-30051-SEM-TSH # 37   Page 1 of 23
                                                                                  E-FILED
                                                  Wednesday, 27 January, 2021 03:30:48 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,               )
                                        )
     Plaintiff,                         )
                                        )
     v.                                 )      No. 19-cr-30051
                                        )
ROGER E. PACE,                          )
                                        )
     Defendant.                         )

                        ORDER AND OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This matter comes before the Court on the Report and

Recommendation of United States Magistrate Judge Tom Schanzle-

Haskins (d/e 30) entered on May 8, 2020, relating to a Motion to

Suppress Evidence (d/e 16) filed by Defendant Roger E. Pace.

Defendant filed Objections to the Report and Recommendation (d/e

31). The Government did not file a response to the Objection.

     In the Report and Recommendation, the Magistrate Judge

recommends that this Court deny Defendant’s Motion to Suppress

Evidence (d/e 16). For the reasons set forth below, the Court

OVERRULES Defendant’s Objections (d/e 31) and ACCEPTS and




                              Page 1 of 23
                  3:19-cr-30051-SEM-TSH # 37   Page 2 of 23




ADOPTS the Magistrate Judge’s Report and Recommendation (d/e

30) to deny Defendant’s Motion to Suppress (d/e 16).

                           I. BACKGROUND

     The Court adopts Judge Schanzle-Hankins’ Statement of

Facts. The only evidence provided outside of the parties’ briefs was

dash camera audiovisual recording and the testimony of Officer

Crowder, who was the only witness at the hearing held on March

12, 2020.

     To summarize, on April 5, 2019, around 10:30 p.m., a

Pleasant Hill Police Officer, Ryan Crowder, was on patrol in an

unmarked vehicle in Pleasant Hill, Illinois. Officer Crowder was a

canine officer and had his drug sniffing canine with him on patrol

that evening. Additionally, Officer Crowder’s vehicle had an

operating dash camera1. Officer Crowder was the only officer on

duty in Pleasant Hill at the time.

     At approximately 10:36 p.m., Officer Crowder observed

Defendant Roger E. Pace’s white SUV parked in the parking lot of




1 Specific times provided in the Report and Recommendation and this Opinion
are based on the dash camera recording, which provided a date and time
stamp.

                               Page 2 of 23
                 3:19-cr-30051-SEM-TSH # 37   Page 3 of 23




Craig’s Heavy Duty Towing Service in Pleasant Hill, which was

owned by Pleasant Hill’s Police Commissioner, Craig Robinson.

Officer Crowder had some suspicion about the SUV because the

towing service was closed, Commissioner Robinson had asked

officers to watch for individuals loitering in the parking lot, and

Officer Crowder did not recognize the lone vehicle in the parking lot.

     At 10:36:53 p.m., Officer Crowder pulled up to the driver’s side

door of the SUV. Defendant exited the vehicle, walked toward

Officer Crowder’s vehicle, and asked for directions to Carolina

Street. Officer Crowder asked who Defendant was looking for.

Defendant responded that he was going to see Jennifer Johns.

Defendant asked again where Carolina Street is, and Officer

Crowder said, “It’s over there,” motioning in the direction of

Carolina Street. See Transcript, d/e 25, pp. 23-24. Defendant

explained he was going to visit Ms. Johns and her mother.

     Officer Crowder has known of Jennifer Johns for some time,

and the mention of her name raised a red flag with Officer Crowder.

Officer Crowder and Jennifer Johns went to the same babysitter as

children. As adults, Officer Crowder had observed Ms. Johns high

on methamphetamine. Ms. Johns gave Officer Crowder information


                             Page 3 of 23
                 3:19-cr-30051-SEM-TSH # 37     Page 4 of 23




about methamphetamine use in Pleasant Hill, which led to an

arrest of a person for possession of methamphetamine. Officer

Crowder was also told by the West Central Illinois Task Force that a

confidential source reported that Ms. Johns and her mother, Ms.

Johnston, were using and moving methamphetamine. Additionally,

the Pleasant Hill Police Department had received complaints from

Ms. Johnston’s neighbors about frequent traffic at Ms. Johnston’s

home on Carolina Street, which was consistent with drug

trafficking. Therefore, Officer Crowder was concerned when

Defendant stated he planned to visit Ms. Johns and Ms. Johnston,

individuals known to be involved in methamphetamine drug

activity, in the late evening.

     After Officer Crowder and Defendant’s initial conversation,

Officer Crowder backed up his vehicle and parked directly behind

Defendant’s vehicle. At 10:37:49 p.m., Officer Crowder turned on

his flashing emergency lights. At that time, Defendant stood

outside of his SUV talking on a cell phone. Officer Crowder

typically turned on his emergency lights when he parked and

interacted with someone he did not know. Moreover, Officer

Crowder was the only officer on duty that night and did not know


                                 Page 4 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 5 of 23




whether Defendant was armed. Officer Crowder turned on his

lights so that if a unit from another agency needed to respond to his

location, he would be easier to find. At this time, Officer Crowder

had not told Defendant he could not leave, and he did not display a

weapon. Officer Crowder’s conversation with Defendant was

cordial, and Officer Crowder did not shout or make threats at

Defendant. Officer Crowder testified that if Defendant had left the

scene, Officer Crowder would not have stopped him.

     At 10:38:30 p.m., Officer Crowder exited his vehicle and

walked up to Defendant, who was still standing outside of the SUV.

Officer Crowder asked for Defendant’s driver’s license, which

Defendant retrieved from his vehicle. Officer Crowder also shined a

flashlight into the interior of the SUV looking for weapons or

contraband. Officer Crowder saw several cases for guitars and

other musical instruments, but he did not see any weapons or

contraband. Defendant stated that the cases contained musical

instruments.

     At approximately 10:39:04 p.m., Officer Crowder called

Dispatch to check the license plate number of the SUV. Around

10:39:30 p.m., Defendant handed Officer Crowder his license.


                            Page 5 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 6 of 23




Officer Crowder attempted several times to use his portable radio to

call Defendant’s license number into Dispatch to check whether the

license was valid and whether any outstanding warrants existed,

but he was unsuccessful. His portable radio often did not work in

that part of town.

     At approximately 10:40:20 p.m., Officer Crowder was standing

outside of the SUV. Defendant walked to the back of the SUV and

tried opening the back window of the SUV. Defendant said he

wanted to get an instrument out of the back to play it for Officer

Crowder. Officer Crowder moved to the back of the SUV. At

10:40:26 p.m., Defendant removed an instrument case from the

rear of the SUV. Officer Crowder told Defendant he believed

Defendant could play well, but he asked Defendant to leave the case

in the SUV. Officer Crowder made that request for officer safety

because he did not know what was in the instrument case. Officer

Crowder found Defendant’s overly friendly manner unusual and

observed that Defendant was more nervous than people with whom

Officer Crowder typically interacted.




                            Page 6 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 7 of 23




     By 10:40:50 p.m., Defendant returned to the driver’s seat in

his SUV. Defendant remained seated and left his door open.

Officer Crowder sat in his vehicle with the door shut.

     At approximately 10:42:27 p.m., Officer Crowder contacted

Dispatch to ask for a run on Defendant’s license number and

criminal history. At 10:44:00 p.m., Dispatch provided Officer

Crowder with information on the SUV’s license plate, stating that

the license plate was valid. Dispatch did not provide any

suspicious information regarding the SUV license plate. At

approximately 10:44:30 p.m., Defendant shut the driver’s car door

on his SUV.

     At approximately 10:45:15 p.m., Officer Crowder spoke to a

Pike County deputy sheriff to see whether the deputy sheriff would

come to the scene. Officer Crowder stated that he was on a stop

with a man from Grafton, Illinois, who was in the area to see

Jennifer Johns. Officer Crowder also said he was waiting for

information to come back, and he intended to ask Defendant for

consent to search the SUV. Officer Crowder asked the deputy

sheriff if he was in the vicinity to “come and have some fun, but if




                            Page 7 of 23
                     3:19-cr-30051-SEM-TSH # 37         Page 8 of 23




not no big deal.” See Transcript, d/e 25, p. 65. The deputy sheriff

declined as he was busy on a call.

      At approximately 10:46:00 p.m., Dispatch told Officer Crowder

that Defendant had a criminal history that included possession of

methamphetamine, possession of narcotic instrument, and

possession of drug paraphernalia. Defendant had no outstanding

warrants. Officer Crowder also used his in-car computer to search

for Defendant on the Judici.com website. Judici noted that

Defendant was on probation for unlawful possession of

methamphetamine. However, the Judici website had a disclaimer

that stated, “We don’t warrant any accuracy for our statements.”

See Transcript, d/e 25, p. 64.

      At 10:46:40 p.m., Officer Crowder exited his vehicle, walked

up to the driver’s side door of the SUV, opened the SUV door, and

Defendant exited. Defendant was smoking a cigarette. Based on

the video, Officer Crowder and Defendant appeared to talk in a

normal fashion. While talking, Officer Crowder observed a large

bulge in Defendant’s front pocket, which was $800 in cash2.



2Why the $800 was disclosed at the time is unknown. The testimony was unclear as to
whether Officer Crowder noticed the bulge during the pat down for weapons or not.


                                     Page 8 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 9 of 23




Defendant removed the cash from his flannel jacket. Officer

Crowder asked Defendant if he could check Defendant for a

weapon, and Defendant consented. At approximately 10:47:53

p.m., Officer Crowder patted Defendant down. At 10:48:07 p.m.,

Officer Crowder had Defendant walk to the area in front of Officer

Crowder’s vehicle. Again, at 10:49:35 p.m., Officer Crowder had

Defendant walk closer to the front of Officer Crowder’s vehicle.

Officer Crowder had Defendant take off his jacket. Officer Crowder

checked Defendant’s jacket and removed the cash out of the jacket

pocket, then returned the money to the pocket. Officer Crowder

asked Defendant to pull up his shirt and shake out his waistband

to establish Defendant had no weapons. While the search was

conducted, Defendant was smoking a cigarette, and the two

continued to talk in a normal manner.

     Around 10:52:00 p.m., Officer Crowder asked for consent to

search Defendant’s vehicle, which Defendant declined. Officer

Crowder told Defendant that he was going to conduct a free air sniff

with his canine. At 10:52:15 p.m., Officer Crowder reached for his

handcuffs. Officer Crowder told Defendant that he was going to

handcuff Defendant for officer safety while he conducted the free air


                            Page 9 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 10 of 23




sniff. At approximately 10:52:44 p.m., Officer Crowder handcuffed

Defendant with Defendant’s hands in front of his body and draped

Defendant’s jacket over Defendant’s shoulders. Defendant sat on

the front of Officer Crowder’s vehicle facing the SUV. Defendant

told Officer Crowder that cannabis had been in the car the day

before.

     At 10:54:03 p.m., Officer Crowder walked his canine over to

the SUV. At 10:54:44 p.m., approximately 18 to 19 minutes after

the initial encounter began, the canine alerted on Defendant’s

vehicle. At 10:55:04 p.m., Officer Crowder retuned the canine to

his vehicle. Officer Crowder told Defendant he was going to search

the SUV. At 10:56:05 p.m., Officer Crowder began searching the

SUV. Officer Crowder found cannabis and methamphetamine in

Defendant’s vehicle. Defendant was then arrested.

     On September 4, 2019, Defendant was indicted by a grand

jury for knowingly and intentionally possessing with intent to

distribute 50 grams or more of a mixture or substance containing a

detectable amount of methamphetamine, a Schedule II controlled

substance, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B). See

Indictment, d/e 1. Defendant filed a motion to suppress evidence


                            Page 10 of 23
               3:19-cr-30051-SEM-TSH # 37   Page 11 of 23




(d/e 16), and the motion was referred to United States Magistrate

Judge Tom Schanzle-Haskins for consideration. The Government

filed a response opposing the motion. See Response, d/e 19. On

March 12, 2020, a hearing on the motion to suppress was held in

front of Magistrate Judge Schanzle-Haskins.

     In the Report and Recommendation, Magistrate Judge

Schanzle-Haskins recommends that this Court deny Defendant’s

motion to suppress. See Report and Recommendation, d/e 30.

After consideration of the arguments presented, Magistrate Judge

Schanzle-Haskins concluded that the initial encounter between

Officer Crowder and Defendant was consensual. Magistrate Judge

Schanzle-Haskins also found that Officer Crowder was a credible

witness.

     Additionally, Magistrate Judge Schanzle-Haskins concluded

that Office Crowder did not seize Defendant when he turned on his

emergency lights. Regardless, Magistrate Judge Schanzle-Haskins

found that Officer Crowder had reasonable articulable suspicion to

conduct a limited investigatory stop to check Defendant’s driver’s

license.




                           Page 11 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 12 of 23




     Further, Magistrate Judge Schanzle-Haskins concluded that

Officer Crowder had sufficient information to conduct a free air sniff

of Defendant’s vehicle and the search was valid. Lastly, Magistrate

Judge Schanzle-Haskins determined that Defendant was not

arrested when Officer Crowder handcuffed Defendant to conduct

the free air sniff, which led to a search of the vehicle.

     On May 22, 2020, Defendant filed his Objection to the

Magistrate’s Report and Recommendation. See Objection, d/e 31.

Defendant raised many of the same arguments as he did in his

Motion to Suppress. See d/e 16. Specifically, Defendant objects to

Magistrate Judge Schanzle-Haskins’ finding that Defendant’s

encounter with Officer Crowder was consensual, Officer Crowder’s

testimony was credible, activation of the emergency lights was not a

seizure, Officer Crowder had reasonable suspicion when he

activated his emergency lights, and Defendant was not placed

under arrest when he was handcuffed.

                             II. ANALYSIS

     This Court must review de novo those portions of the Report

and Recommendation to which timely objections are made. Fed. R.

Crim. P. 59(b)(3); 28 U.S.C. § 636(b)(1). This Court may “accept,


                             Page 12 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 13 of 23




reject, or modify the recommendation, receive further evidence, or

resubmit the matter to the magistrate with instructions.” Fed. R.

Crim. P. 59(b)(3). After reviewing the Report and Recommendation,

the Court overrules the Defendant’s Objections and adopts

Magistrate Judge Schanzle-Haskins’ Report and Recommendation.

     A. Officer Crowder’s Testimony Was Credible.

     Defendant objects to Magistrate Judge Schanzle-Haskins’

finding that Officer Crowder’s testimony was credible. The

Magistrate Judge held an evidentiary hearing on March 12, 2020,

and heard live testimony from Officer Crowder. Officer Crowder

testified that he turned on his emergency lights for officer safety

and that he did not know whether Defendant had weapons on him.

If something happened, Officer Crowder believed having his lights

on would lead other officers to find him. In Defendant’s

memorandum filed after the evidentiary hearing, Defendant argued

that Officer Crowder’s testimony was not credible. The Magistrate

Judge disagreed and found Officer Crowder credible. See Report

and Recommendation, d/e 30, p. 16.

     Defendant again objects, arguing that the Magistrate Judge

erred in finding Officer Crowder credible. Defendant contends that


                            Page 13 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 14 of 23




statements made by Officer Crowder at the hearing appear

conflicting. However, the statements are not conflicting. Defendant

points to Officer Crowder’s testimony that he would not have

pursued Defendant after his emergency lights were activated, “yet

admitted later on that he has never let someone drive away without

pursuing them after he activated his emergency lights.” See

Objection, d/e 31, p. 3. The Magistrate Judge did not find those

statements contradictory, and neither does this Court. The Court

has reviewed the entire record and determined that the record

supports Magistrate Judge Schanzle-Haskins' credibility finding.

    B. Defendant’s Initial Encounter with Officer Crowder Was
Consensual.

     Defendant also argues that the Magistrate Judge incorrectly

found that Defendant’s initial encounter with Officer Crowder was

consensual. More specifically, Defendant contends that the

Magistrate Judge erred in relying on the factors articulated in

United States v. Holly, 940 F.3d 995, 1000 (7th Cir. 2019) because

the “hallmark of a consensual encounter is whether the defendant

felt free to leave.” See Objection, d/e 31, p. 1. Defendant argues he

was not free to leave.



                            Page 14 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 15 of 23




     In Holly, the court began its analysis by stating:

     A seizure within the meaning of the Fourth Amendment
     takes place if, under the circumstances, a reasonable
     person would not feel free to leave. A consensual
     encounter, on the other hand, takes place if a reasonable
     person would feel free to ignore the police and go about
     his business.

940 F.3d at 1000 (internal citation omitted). In this case, the

Magistrate Judge noted that an interaction is consensual if “the

individual reasonably would ‘feel free to ignore the police and go

about his business.’” See d/e 30, p. 13 (citing Holly, 940 F.3d at

1000).

     Courts should consider several factors when determining

whether an encounter is consensual:

     • where the interaction took place, including whether it
     was in public;

     • how many police officers were present;

     • the extent to which the police presence was
     threatening;

     • whether the officers made any show of weapons or
     physical force;

     • the officers’ language and tone;

     • whether the police suggested the defendant was
     suspected of crime; and



                            Page 15 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 16 of 23




     • whether officers told the defendant he was free to leave.

Holly, 940 F.3d at 1000.

     Similar to Holly, the facts of this case present a consensual

encounter. The encounter between Officer Crowder and Defendant

took place outside. Officer Crowder did not force Defendant to stop

his vehicle because the vehicle was already parked. Only one

officer, Officer Crowder, was present. Based on the testimony and

evidence presented, no threats were made by Officer Crowder to

Defendant and Officer Crowder’s presence was peaceful. No

evidence exists that Officer Crowder showed his weapon or used

physical force or that Officer Crowder suggested Defendant was

suspected of a crime. While Officer Crowder may not have explicitly

told Defendant he was free to leave, Defendant moved about freely.

Not one factor is dispositive as the factors “‘are neither exhaustive

nor exclusive.’” Holly, 940 F.3d at 1000 (quoting United States v.

Smith, 794 F.3d 681, 684 (7th Cir. 2015)); see also United States v.

Mendenhall, 446 U.S. 544, 554 (1980).

     Once Officer Crowder moved his vehicle behind Defendant’s

vehicle and turned on his activated his emergency lights, Officer

Crowder had reasonable suspicion to conduct a limited


                            Page 16 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 17 of 23




investigatory stop, which the Court analyzes in detail below.    The

Court finds that the Magistrate Judge did not err in relying on the

Holly factors or in the finding that the Defendant’s initial encounter

with Officer Crowder was consensual because the initial encounter

was in fact consensual.

     C. Officer Crowder Had Reasonable Suspicion to Conduct
a Limited Investigatory Stop.

     Defendant argues that Officer Crowder lacked reasonable

suspicion when he activated his emergency lights and when he took

Defendant’s license. According to Defendant, both constituted a

seizure. The Court overrules Defendant’s objection because Officer

Crowder had reasonable suspicion to make a limited investigatory

stop to check Defendant’s license.

     Pursuant to the Fourth Amendment, a person has the right to

be free from unreasonable searches and seizures. U.S. CONST.

amend. IV. “However, a brief, investigatory stop that demands only

a limited intrusion into an individual’s privacy is permitted under

the Constitution when it is based upon ‘specific and articulable

facts which, taken together with rational inferences from those facts

reasonably warrant that intrusion.’” United States v. Baskin, 401



                            Page 17 of 23
                3:19-cr-30051-SEM-TSH # 37     Page 18 of 23




F.3d 788, 791 (7th Cir. 2005) (quoting Terry v. Ohio, 392 U.S. 1, 21

(1968)). “Reasonable suspicion amounts to something less than

probable cause but more than a hunch.” Id. The decision to stop

must be “reasonably related in scope to the circumstances known

to the officer at the time of the stop.” Id.

     As the Magistrate Judge noted, Defendant was from out of

town and needed directions to Carolina Street to see Ms. Johns and

Ms. Johnston. Officer Crowder knew that Ms. Johns was involved

with methamphetamine. On one occasion, Officer Crowder saw Ms.

Johns high on methamphetamine. Ms. Johns provided information

that led to the arrest of an individual for possession of

methamphetamine. Defendant Crowder had information from the

West Central Illinois Task Force that Ms. Johns and Ms. Johnston

were using and moving methamphetamine. Defendant mentioned

that he was visiting both individuals. The Magistrate Judge found

that this information was enough information for Officer Crowder to

make a limited investigatory stop to check Defendant’s

identification. This Court agrees with the Magistrate Judge’s

finding. Officer Crowder had reasonable suspicion to conduct a




                             Page 18 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 19 of 23




limited investigatory stop for purposes of checking Defendant’s

license.

     Defendant argues now, and did so before the Magistrate

Judge, that Officer Crowder did not have information to believe Ms.

Johns and Ms. Johnston were involved with methamphetamine.

The Magistrate Judge disagrees, and so does this Court for the

reasons articulated above. Officer Crowder had sufficient evidence

to believe that Ms. Johns and Ms. Johnston were involved with

methamphetamine.

     The Court also finds that Officer Crowder had reasonable

suspicion to take Defendant’s license back to Officer Crowder’s

vehicle, which also constituted as an investigatory stop. The

Magistrate Judge found that Officer Crowder had reasonable

suspicion for the stop based on the previously mentioned

information obtained from the initial conversation and Officer

Crowder’s interaction with Defendant immediately prior to taking

the license to Officer Crowder’s vehicle. Prior to taking the license

back to the police vehicle, Officer Crowder asked to see Defendant’s

license. Officer Crowder was having difficulties contacting Dispatch

from his portable radio. While this was occurring, Defendant


                            Page 19 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 20 of 23




reached for a musical instrument from the back of his SUV to play

for Officer Crowder. Officer Crowder thought Defendant was acting

unusually friendly and unusually nervous.

     Defendant argues that the officer had no way of knowing this

was unusual behavior and that the Magistrate Judge should not

have relied on this interaction to support a finding of reasonable

suspicion. Moreover, the Court finds Defendant’s characterization

that the Magistrate Judge “relies heavily on Mr. Pace’s behavior”

inaccurate. See Objection, d/e 31, p. 11. The Magistrate Judge

considered this evidence when deciding whether Officer Crowder

had reasonable suspicion to conduct the free air sniff. See Report

and Recommendation, d/e 30, pp. 24-25. The Magistrate Judge

articulated facts sufficient to support the free air sniff, which can be

supported by additional evidence. See Baskin, 401 F.3d at 792 (“In

assessing whether an investigatory stop was reasonable, we must

consider the totality of the circumstances known to the officer at

the time of the stop.”); United States v. Lewis, 920 F.3d 483, 489

(7th Cir. 2019) (“Probable cause is an objective standard, based on

the totality of the circumstances.”). Based on a review of the

evidence and the totality of the circumstances, the Court finds that


                            Page 20 of 23
               3:19-cr-30051-SEM-TSH # 37   Page 21 of 23




Officer Crowder had reasonable suspicion to conduct an

investigatory stop – when Officer Crowder activated his emergency

lights and when he took Defendant’s license back to the police

vehicle. Even disregarding Defendant’s unusual behavior, Officer

Crowder had reasonable suspicion to conduct a limited

investigatory stop based on the initial encounter.

     Moreover, the Magistrate Judge correctly found that United

States v. Lewis, C.D. Ill. No. 18-20044-SLD-EIL (Darrow, J.) is

distinguishable. See d/e 30, pp. 21-23. Most notably, the court in

Lewis found that the defendant was immediately subjected to an

investigatory stop by police officers when the defendant approached

a house where officers were conducting a consent to search of a

house. Prior to approaching and conducting a stop of the

defendant, the police officers had not talked to the defendant and

knew nothing about him. Yet, once the officers approached, the

defendant was not free to leave. The court found that at the time of

the stop, the defendant was merely a bystander who had

approached the house.




                           Page 21 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 22 of 23




    D. Defendant Was Not Placed under Arrest When He Was
Handcuffed.

     Defendant objects to the Magistrate Judge’s finding that

Defendant was not placed under arrest when he was handcuffed.

Defendant argues that the evidence shows Officer Crowder was not

threatened by Defendant, and therefore, Officer Crowder handcuffed

Defendant only to place him under arrest without probable cause.

     Officer Crowder testified that he handcuffed Defendant for

officer safety, which Officer Crowder told Defendant during the

encounter. Officer Crowder had to take his attention away from

Defendant while he retrieved his canine and conducted the free air

sniff and the search of the vehicle, which placed Officer Crowder at

risk. A concern existed that Defendant could access the vehicle and

obtain a weapon without Officer Crowder knowing.

     The Seventh Circuit has held that there are “a limited set of

circumstances in which handcuffs are appropriate without

converting a Terry stop into a full arrest[, and thus requiring

probable cause], and chief among them is officer safety and the

possibility of the presence of a weapon.” United States v. Vaccaro,

915 F.3d 431, 436 (7th Cir. 2019). The use of handcuffs on



                            Page 22 of 23
                3:19-cr-30051-SEM-TSH # 37   Page 23 of 23




suspects during an investigatory stop has been found permissible.

See United States v. Smith, 697 F.3d 625, 632 (7th Cir. 2012)

(“[O]fficers conducting an investigatory stop may approach with

guns drawn and may handcuff a suspect without transforming an

investigatory stop into an arrest.”); United States v. Tilmon, 19 F.3d

1221, 1228 (7th Cir. 1994) (“Neither does handcuffing in all

circumstances transform a stop into an arrest. In fact,

handcuffing—once highly problematic—is becoming quite

acceptable in the context of a Terry analysis.”).

     Based on a review of the facts and evidence, the Court finds

that Defendant was not placed under arrest when he was

handcuffed for the search.

                          III. CONCLUSION

     For the reasons stated, the Objection (d/e 31) is OVERRULED.

The Court ACCEPTS and ADOPTS the Report and Recommendation

(d/e 30). The Motion to Suppress Evidence (d/e 16) is DENIED.

ENTERED: January 27, 2021

FOR THE COURT:

                             s/Sue E. Myerscough___
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE

                             Page 23 of 23
